The plaintiff in error was convicted of having possession of intoxicating liquor, and sentenced to pay a fine of $50, and to be confined in the county jail for 30 days, and he appeals.
The record in this case was filed in this court on April 15, 1937. The case was submitted on the record September 28, 1937; no brief has been filed in support of the plaintiff in error's assignment of errors. The court therefore assumes that the appeal has been abandoned, or that counsel representing the plaintiff in error has reached the conclusion there are no errors in the record sufficient to warrant a reversal.
The record has been carefully examined, and the examination fails to disclose any fundamental errors. The evidence is sufficient to sustain the verdict of the jury. The case is therefore affirmed. *Page 84